The question for consideration is whether the city councils, by the resolution of March 10, 1891, intended to place an additional duty upon the city engineer, for the performance of which, as well as of the other duties of the office, the stated salary was to be compensation, or whether they regarded the making of the maps provided for by the resolution as outside the regular duties of the office. The resolution is ambiguous. It imposes the duty of making the maps upon the engineer, under the overseership of a committee. This tends to show an intention to increase the duties of the office without increasing the salary, — a change that the city councils had authority to make. Marden v. Portsmouth, 59 N.H. 18; 1 Dill Mun. Cor., s. 233. But the resolution also appropriates a large sum of money defray the expenses of labor on the maps. It is manifest from the magnitude of the undertaking that other labor than that of the engineer would be required, and the appropriation may have been intended to pay for such labor only. Under these circumstances, the contemporaneous construction of the resolution by the parties is entitled to much weight. Edwards v. Darby, 12 Wheat. 206; Brown v. United States, 113 U.S. 568, 571. In 1893 and 1894, they construed it to mean that the plaintiff was to be paid extra for services rendered by him under the resolution. The payments of those years were competent evidence *Page 494 
of contemporaneous construction. It appears more probable than otherwise that this construction was in accordance with the intention of the city councils.
Exceptions overruled.
All concurred.